 In the Matter of ALL-STEEL.-EQUIP CO., INC.andINTERNATIONALBROTHERHOOD OF BLACKSMITHS, DROP FORGERS AND HELPERSCase No. R-55,56.-Decided July 2, 1943Fyffe d Clarke,byMr. Albert, J. Smith,of Chicago,Ill., for theCompany.Mr. A. J. Eberhardy,of Chicago, Ill., for the Union.Miss Viola James,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Brotherhood of Black-smiths, Drop Forgers and Helpers, affiliated with the American Fed-eration of Labor, herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation ofemployees of All-Steel-Equip Co., Inc., Aurora, Illinois, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Russell Packard, TrialExaminer.Said hearing was held at Aurora, Illinois, on June 17,1943.The Company and the Union appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAll-Steel-Equip Co., Inc., is an Illinois corporation engaged at itstwo plants in Aurora, Illinois, in the manufacture of sheet metalproducts.During 1942 the Company purchased raw materials exceed-ing $100,000 in value, of which more than 50 percent was shipped to the51 N. L. R. B., No. 5.21 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany from points outside the State of Illinois.During the sameperiod, the sales of finished products exceeded $150,000 invalue, morethan 50 percent of which represented shipments moving in interstatecommerce.The Company admits that it is engagedin commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternationalBrotherhood of' Blacksmiths,DropForgers andHelpers, affiliated with the American Federation of Labor,is a labororganizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn May 15, 1943, the Union requested recognition as the exclusiverepresentative of the employees at Plant No. 1.The Company re-fused the request on the ground that it had no knowledge of theclaimed representation.The Union now seeks similar recognitionas the representative of the employees at Plant No. 2.The Companyhas also refused this request.The record reveals that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. -THE APPROPRIATE UNITThe Union seeks a unit of the production and maintenance em-ployees of both plants.The Company offers no objection and agreeswith the Union to exclude supervisory employees, foremen and as-sistant foremen, clerical employees, guards, and temporary summeremployees.We shall exclude these employees.As the employees atboth plants perform similar work and are subject to the same work-ing conditions, we find that they properly constitute an appropriateunit.Accordingly, we find that all production and maintenance em-ployees of the Company at its two plants at Aurora, Illinois, exclud-ing clerical employees, guards, temporary summer employees, super-NIThe Regional Director reported that the Unionsubmitted 122 designations, all bearingapparently genuine original signatures,ofwhich 114are the names of persons on theCompany's pay roll ofJune 1, 1943; of the 114cards, 4 were undated and 110 were datedMay 1943.Th3 Union submitted 82 additional designations to the Trial Examiner who found thatall 82,dated in May and June 1943,bear apparently genuine original signatures,and that09 bear the signatures of persons whose names are listed on the pay roll of June 1, 1943.The Company employs approximately 300 employees. ALL-S'TE'EL-EQUIP CO., INC.23visors, foremen,assistant foremen, andany other supervisory em-ployees withauthority to hire, promote,discharge,discipline, orotherwise effect changesin the status of employees,or effectivelyrecommmendsuch action, constitute a unit appropriatefor the pur-poses of collectivebargaining within themeaning of Section 9 (b)of the Act.V.THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot among'the employees in the appropriate unit who were employed during thef pay-rollperiod immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with All-Steel-EquipCo., Inc., Aurora,Illinois, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty(30) days fromthe date of this Direction, under the direction and supervision ofthe Regional Director for the Thirteenth Region,acting in this mat-'ter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations,among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction,including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off,and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding any who have since quit or been discharged for cause, to de-termine whether or not they desire to be represented by Interna-tional Brotherhood of Blacksmiths,Drop Forgers and Helpers, affil-iated with the American Federation of Labor, for the purposes ofcollective bargaining.